Title: From Thomas Jefferson to Peter Stephen Duponceau, 16 November 1825
From: Jefferson, Thomas
To: Duponceau, Peter Stephen

Th: Jefferson returns his thanks to the Board of Directors of the society for the Commemoration of the landing of Wm Penn on the American shore. he learns with sincere pleasure that a day will at length be annually set apart for rendering the honors so justly due to the  greatest lawgiver the world has produced, the first in either antient or modern times who has laid the foundation of govmt in the  pure and unadulterated principles of peace of reason and right, and in parallelism with  whose institns to name the dreams of a Minos, or Solon, or the military  and  monkish establmts of a Lycurgus is truly an abandonment of all regard to the  only legitimate objects of govmt, the happiness of man. Th: J accepts  the honor of his nomination with thankfulness, and prays M Duponceau to be assured of his high & frdly esteem & respect.